            Case 1:15-cv-07025-RMB-JS Document 781 Filed 09/19/19 Page 1 of 1 PageID: 43790




                          VIA ECF

                          September 19, 2019

                          Hon. Joel Schneider, U.S.M.J.
                          U.S. District Court for the District of New Jersey
                          Mitchell H. Cohen Building & U.S. Courthouse
                          4th & Cooper Streets
                          Camden, New Jersey 08101

                          Re:    Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et al.,
                                 Civil Action No. 15-7025 (RBK)(JS)

Matthew Sklar             Dear Judge Schneider:
Partner
T. 973-639-2009
F. 973-297-6602                   This firm represents Defendants Xactware Solutions, Inc. and Verisk
msklar@mccarter.com
                          Analytics, Inc. (collectively, “Defendants”) in the above-referenced action. We
                          write jointly with Plaintiff to respectfully request an extension of time, up to and
                          including October 16, 2019, for the parties to submit motion to seal submissions and
                          redacted versions of the documents related to the parties’ Trial Briefs (Dkt. 746, 748,
McCarter & English, LLP
Four Gateway Center
                          749, 751); Defendants’ Brief in Opposition to Plaintiff’s Objections (Dkt. 764);
100 Mulberry Street       Defendants’ Brief in Opposition to Plaintiff’s Objections to Non-Infringement
Newark, NJ 07102-4056
T. 973.622.4444           Arguments (Dkt. 768); Defendants’ Statement Regarding Certain Non-Infringement
F. 973.624.7070           Arguments (Dkt. 771); Plaintiff’s Letter concerning Merger Agreements (Dkt. 776);
www.mccarter.com
                          and Trial Transcripts.

                                  The extension is requested to allow the parties additional time to review and
                          redact the documents that were filed under seal and prepare appropriate redactions.

BOSTON
                                 If Your Honor approves of the requested extension, we respectfully request
                          that you “so order” this letter and have it filed on the docket. Thank you for your
HARTFORD                  consideration of this matter.

STAMFORD                                                                       Respectfully,
NEW YORK
                                                                               /s/ Matthew Sklar
NEWARK                                                                         Matthew Sklar

EAST BRUNSWICK            cc: Counsel of Record (via ECF and e-mail)
PHILADELPHIA


WILMINGTON
                                                           SO ORDERED this ____ day of September, 2019.

WASHINGTON, DC
                                                           _________________________________
                                                           Honorable Joel Schneider, U.S.M.J.

                          ME1 31473154v.1
